Citation Nr: 0318290	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  00-00 630	)	DATE
	)
	)    

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1971.  He died on April [redacted]
, 1998.  The appellant is his 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  August 1999 by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A rating decision in June 1998 denied the appellant's claim 
of entitlement to service connection for the cause of the 
veteran's death.  That rating decision also denied 
entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 and accrued 
benefits.  The appellant did not file a timely notice of 
disagreement with the rating decision of June 1998, which 
became final.  See 38 U.S.C.A. § 7105 (West 2002).  
Thereafter, the appellant submitted additional evidence in an 
attempt to reopen her claim for service connection for the 
cause of the veteran's death.  A decision of the Board in 
March 2001 found that the additional evidence was new and 
material, reopened the claim for service connection for the 
cause of the veteran's death, and remanded the case to the RO 
for further development of the evidence.  The appellant has 
not attempted to reopen her claims for DIC under the 
provisions of 38 U.S.C.A. § 1318 and accrued benefits, and so 
those issues are not before the Board at this time.

A decision of the Board dated May 28, 2002, denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  The appellant appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims, 
which, upon a joint motion by the Secretary of Veterans 
Affairs and the veteran-appellant, vacated the Board's May 
28, 2002, decision and remanded the matter to the Board for 
further proceedings.

REMAND

The Board notes that it is not in dispute that the veteran 
died from closed head trauma sustained in a one car motor 
vehicle accident on a county road in Oklahoma at 
approximately 1230 a.m. on the night of April [redacted]
, 1998.  
At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder (PTSD), evaluated 
as 100 percent disabling.  On April 6, 1998, the veteran was 
seen by a psychiatrist at a VA mental health clinic.  The 
diagnoses were PTSD and alcohol dependence, in remission.  
The treatment note stated that the veteran was to continue 
taking the following medications: fluoxetine [Prozac] 20 
milligrams at breakfast and lunch (40 milligrams per day); 
traxodone 100 milligrams, three at bedtime; and diazepam 
[Valium] 10 milligrams three times daily (30 milligrams per 
day).  According to the appellant's testimony at a personal 
hearing in August 1999, at the time of his death, the veteran 
was not living with her but was staying with a cousin.  In a 
lay statement, a female cousin of the veteran stated that, on 
the night of his death, he visited her and, before he left, 
took some Valium, but she didn't know how many Valium tablets 
he took.  A report by the Oklahoma highway patrol estimated 
that the veteran's vehicle was going 80 miles per hour prior 
to colliding with a post and a tree in the crash which killed 
him.  The appellant has alleged that medication prescribed 
for his service connected PTSD made the veteran drowsy and 
thus precipitated the fatal one vehicle crash.  The veteran's 
female cousin and another person who was present in the 
female cousin's house while the veteran was there immediately 
prior to the fatal car crash did not state that the veteran 
was drowsy.  The appellant's representative has quoted 
medical literature which states that patients taking Prozac 
should be cautioned about hazardous machinery, including 
automobiles, until they are reasonably certain that the drug 
treatment does not affect them and that patients receiving 
Valium should be cautioned against driving a motor vehicle.  
However, neither the appellant nor her representative have 
alleged that Prozac and/or Valium are known to cause patients 
to drive at high rates of speed.

In the decision of May 28, 2002, which has been vacated, the 
Board found that there was no probative evidence of the 
appellant's theory that medication which he took as 
prescribed for service connected PTSD made the veteran drowsy 
or otherwise incapacitated him to the extent that it 
contributed to his fatal vehicle crash.  The joint motion by 
the parties before the Court stated that VA has not fulfilled 
the duty to assist the appellant in the development of facts 
pertinent to her claim and that an attempt should be made to 
discover which medications the veteran was actually taking at 
the time of his death and which of any such medications had 
been prescribed by VA for his service connected PTSD.  Upon 
further review of the evidence of record, the Board is not 
aware that any individual or entity has any actual knowledge 
as to the various medications and doses which the veteran may 
have taken on April [redacted]
, 1998, the day before his death, 
which, according to his death certificate, occurred at 
approximately 1230 a.m. on April [redacted]
, 1998.  However, the 
Court Order granting the joint motion is the law of this case 
and, accordingly, the Board finds that the case must be 
remanded to the RO to permit the appellant an opportunity to 
attempt to identify any individual or entity which she may 
believe has information concerning the medication or 
medications which the veteran may have taken soon before his 
death and to state the basis for her belief.  In the event 
that the appellant alleges that an individual or entity has 
such information, VA will attempt to obtain any evidence 
which may be available from such persons or entities.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1.	The RO should write to the appellant and 
request that she identify any individuals 
or entities who have actual knowledge of 
the medications and doses of medications 
which the veteran took on April 16 and 
[redacted]
, 1998, prior to his death and that she 
state why she believes such individuals 
and/or entities have such information.
2.	In the event that the appellant 
identifies any individuals or entities, 
the RO should contact them and request 
that they provide evidence as to the 
medications and doses of medications 
which the veteran took on April 16 and 
[redacted]
, 1998.  

Following completion of these actions, the RO should review 
the evidence and determine whether the appellant's claim may 
now be granted.  If the decision remains adverse to the 
appellant, she and her representative should be provided with 
an appropriate Supplemental Statement of the Case (SSOC) and 
an opportunity to respond thereto.  The SSOC should notify 
the appellant of the evidence which would be needed to 
substantiate her claim and whether VA or the claimant is 
expected to obtain and submit such evidence.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to assist the appellant and to comply with the 
Order of Court granting the joint motion.  By this REMAND, 
the Board intimates no opinion as to the ultimate disposition 
of the appeal.  No action is required of the appellant until 
she receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




